FILED 

                                                                          NOV 10,2015 

                                                                  In the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 32254-8-III
                      Respondent,             )
                                              )
       v.                                     )
                                              )
JAMES C. AUSTIN,                              )         UNPUBLISHED OPINION
                                              )
                      Appellant.              )

       KORSMO, J. -    James Austin appeals his conviction on one count of first degree

child molestation, arguing that the trial court erred by excluding portions of his expert's

testimony, the prosecutor committed misconduct in closing argument, the trial court

should have granted him a mistrial, and the court imposed legal financial obligations

(LFOs) without a sufficient inquiry. We affirm.

                                          FACTS

       Mr. Austin was charged with one count of first degree child rape, one count of

first degree child molestation, and one count of first degree incest. The matter ultimately

proceeded to jury trial in the Chelan County Superior Court. The jury acquitted him of

the rape and incest counts, but, as noted, convicted him on the molestation charge.
No. 32254-8-II1
State v. Austin


       Mr. Austin had primary custody of his two children, lA. and A.A., after he

separated from their mother. A.A., then age 9, was identified as the victim of the three

charges. Mr. Austin and the children lived in his mother's house. He had the basement

bedroom, while the two children shared the two upstairs bedrooms with his mother.

However, most nights the two children slept with their father in his bedroom.

       One evening A.A.'s maternal grandmother overheard A.A. explaining to her

cousin about her father touching her with his "thing." A.A.'s grandmother summoned

A.A.'s mother who asked A.A. what had happened. The child told her mother that on

five occasions she had awakened to feel her dad touching her with his penis, which had

been taken out of his boxers. The next day the child and her mother made an oral report

to a deputy sheriff. A detective, with the assistance of a child protective services (CPS)

investigator, subsequently interviewed both lA. and A.A. The older child reported no

incidents, but A.A. described how her father would pull his penis out and rub against her.

She indicated that on one occasion he achieved penetration.

       The detective, Randy Grant, then arranged an interview with Mr. Austin. The

detective used the "Reid" technique to conduct the interview. At trial, the deputy

prosecutor was allowed to playa recording of the interview to the jury. The prosecutor

also handed each juror a transcript of the recording. The jurors would tum the pages of

their transcripts in conjunction with the recording. Forty-five pages into the recording,

the prosecutor paused it and explained that he was looking ahead in the transcript and

                                             2

No. 32254-8-111
State v. Austin


noticed that he had inadvertently distributed copies made from his own annotated

version. He requested time to correct the mistake. The markings included one page

where statements were underlined and seven other pages with marks in the margins

alongside the question. 1

       The defense moved for a mistrial. The trial court noted (1) that the situation was a

product of inadvertence, (2) that the jury was not being exposed to anything new or

inadmissible, and (3) that a limiting instruction could be offered. Even if the jury

happened to flip ahead, the body of evidence is so large, that a few sections of

underlining would not likely have a great impact. The court concluded that, under the

totality of the circumstances, the mistake did not expose the defendant to unfair

prejudice. The court instructed the jury to disregard any markings in the transcript.

       The prosecutor sought pre-trial to limit testimony from defense expert Dr.

Deborah Connolly. The purpose of her testimony was to explain the nuances of the Reid

technique and to offer expert opinion on its coercive effects. The technique prompts the

questioner to first presume guilt and then offer a "face-saving" justification, i.e., the

questioner presents a suspect with two options. "Either you are a premeditated,

calculating criminal or" "you're an unfortunate character who found themselves in a bad

spot and made a mistake." Dr. Connolly posits that this method heightens the anxiety of



       I   The trial court described the notations as "placeholder marks, in the margin."

                                               3

No. 32254-8-111
State v. Austin


the suspect and decreases voluntariness, in part, because it is often misinterpreted as an

offer of leniency. She also believed that the technique increases the rate of false

confessions.

       The trial court excluded testimony relating to her opinion of the technique's

involuntariness, frequency of false confessions, and her opinion that the detective's

statements could be interpreted as offers of leniency under the Reid technique, but

allowed her to describe the technique and the nature of the questioning. Dr. Connolly

then testified under those limitations. Mr. Austin took the stand in his own defense and

denied molesting A.A. He testified that there were occasions when he had awakened to

find his penis erect and his daughter sleeping against his body, but denied ever

intentionally having sexual contact with her. He contended that the form of the interview

questioning left him unable to answer the detective correctly, but acknowledged that

some of his answers showed awareness that his erect penis had touched his daughter.

      In closing argument, the deputy prosecuting attorney made several statements that

are at issue here. Addressing the testimony that the interview technique left Mr. Austin

to choose among incorrect answers, the prosecutor argued:

             MR. STEVENSEN: He appears to be mature. I mean, he's 34 now.
      He appeared to have at least average intelligence.
      He has presented no evidence, whatsoever, that he, in particular - ­
             MR. HOWARD: Objection, Your Honor, that misplaces the burden
      of proof.
             MR. STEVENSEN: I withdraw that. And my apologies.


                                             4

No. 32254-8-II1
State v. Austin


             MR. HOWARD: And I'd ask the Court to move - - to strike the
      comment.                                                                       ,
             THE COURT: The jury will disregard.                                     l,
             MR. STEVENSEN: My mistake. I stepped on over a little. I
      apologize, ladies and gentlemen of the jury. Sometimes I get caught up,        f
      and I lose it.
                                                                                     t
                                                                                     I

Report of Proceedings (RP) at 633-634.                                               I
                                                                                     f
      Later, the prosecutor said:

             MR. STEVENSEN: Then [Mr. Austin] goes in, and gives a
      statement to law enforcement, admitting most - - not all; he doesn't admit
      the penetration, but he admits most of it.
             Okay, so what do we do?
             Well, ifhe didn't do it, then we have to have two things going here.
      He's got to prove two separate things.
             Well, strike that. He doesn't - - he doesn't have to prove anything.
      Except define penetration, he has to prove that it wasn't conscious. So,
      sorry, Stuck to myself again.
             The State has to prove everything. But, having done so, how does
      he explain it?
                                                                                     !
                                                                                     I
RP at 679.
                                                                                     I
      During rebuttal arguments, the deputy prosecutor stated:                       t
                                                                                     !
                                                                                     f


                                                                                     r
             MR. STEVENSEN: He used the Reid technique. Oh, my God, the              1
      Reid technique.                                                                f
      You know, you got Dr. Connolly coming here. She's a nice lady.                 i
      Academic and, you know, ivory tower kind of person. Everything is
      perfect. She's not in the trenches, with the police.
      Do you think that the police can't use any kind of techniques to try and get
      people to confess?
      Are we supposed to let nine-year-old girls be raped, and not try and get to
      the bottom of this?
             MR. HOWARD Objection, Your Honor. We need - - we're going
      to need to approach or take this outside the presence of the jury.
             THE COURT: Sustained.

                                            5

No. 32254-8-III
State v. Austin


                 The jury will disregard the last statement, by Mr. Stevensen.

RP at 681.

          The jury acquitted Mr. Austin on the two counts that required proof of

penetration, but convicted on the molestation count. The trial court imposed LFOs

totaling $3,910. Mr. Austin then timely appealed to this court.

                                      ARGUMENT

          Mr. Austin argues that the court erred in limiting his expert's testimony, the

prosecutor committed misconduct in closing argument, the court erred in denying

his request for a mistrial concerning the transcript, and that an insufficient inquiry

was conducted before imposing LFOs. We address the four issues in the order

stated.

          Expert Testimony

          Mr. Austin first contends that the trial court erred in limiting some of the

issues his expert could address concerning the Reid technique, thereby infringing

on his right to present a defense. The trial court acted within its discretion and did

not err by excluding portions of the proffered testimony.

          Several general principles govern review of this argument. To admit expert

testimony, the proponent must show that the testimony would be helpful to the jury. ER

702. Expert testimony is not helpful if the judge determines that the testimony is based

on speculation or is unreliable. Miller v. Likins, 109 Wash. App. 140, 148,34 P.3d 835

                                                6

No. 32254-8-III
State v. Austin


(2001); Lakey v. Puget Sound Energy, Inc., 176 Wash. 2d 909, 918, 920, 296 P.3d 860

(2013). A court also may not admit expert testimony if the court determines that the facts

or data relied on by the expert are not of a type reasonably relied upon by experts in the

particular field. Lakey, 176 Wash. 2d at 918.

       A trial court's evidentiary rulings concerning expert testimony under ER 702 are

reviewed for abuse of discretion. State v. Greene, 139 Wn.2d 64,70,984 P.2d 1024

(1999); Moore v. Harley-Davidson Motor Co., 158 Wash. App. 407, 417, 241 P.3d 808

(2010). Discretion is abused when it is exercised on untenable grounds or for untenable

reasons. State ex rei. Carroll v. Junker, 79 Wn.2d 12,26,482 P.2d 775 (1971). "If the

trial court's ruling is based on an erroneous view of the law or involves application of an

incorrect legal analysis, it necessarily abuses its discretion." Dix v. ICT Grp., Inc., 160
Wash. 2d 826, 833, 161 P.3d 1016 (2007).

       A criminal defendant also has a constitutional right to present evidence in

his own defense. Washington v. Texas, 388 U.S. 14, 19,87 S. Ct. 1920, 18 L. Ed.
2d 1019 (1967); State v. Thomas, 150 Wash. 2d 821, 857, 83 P.3d 970 (2004); State

v. Maupin, 128 Wash. 2d 918, 924, 913 P.2d 808 (1996). There is, however, no right

to present irrelevant or inadmissible evidence. State v. Hudlow, 99 Wash. 2d 1, 15,

659 P.2d 514 (1983).

       Mr. Austin argues that the court did abuse its discretion, to his detriment, in

precluding some of his expert's testimony. We disagree. A similar challenge to

                                              7

No. 32254-8-111
State v. Austin


the Reid technique was rejected in State v. Rafay, 168 Wash. App. 734, 285 P.3d 83

(2012), review denied, 176 Wash. 2d 1023 (2013). There an expert had sought to

testifY that the Reid technique was one of the coercive practices that could produce

false confessions. ld. at 784. The trial court excluded the expert's testimony and

Division One affirmed, concluding that the information was not helpful to the jury.

ld. at 790.

       Here, the trial court permitted the expert to testifY concerning the

characteristics of the Reid technique and point out where those varying aspects

were used in the course of the interview. This is far more than was permitted in

Rafay and allowed the jury to understand how the interrogation was structured and

to evaluate the particular techniques used to obtain Mr. Austin's statements. In

contrast, the topics excluded by the trial judge were either not related to this

specific case (whether the Reid technique produces false confessions) or were not

the proper subject of expert testimony (whether Mr. Austin's confession was

false). The court had very tenable reasons for excluding the portions it did.

       The expert was permitted to testify to a significant amount of material.

There was no abuse of discretion in excluding irrelevant or improper topics. The

court did not err in its ruling in limine.




                                              8

No. 32254-8-III
State v. Austin


       Closing Argument

       Mr. Austin next argues that the prosecutor committed misconduct in

closing argument by shifting the burden of proof and appealed to the passions of

the jury. Mr. Austin cannot establish any prejudice to his right to a fair trial

because the trial judge corrected any errors that were made.

       Once again, very well settled standards govern our review of this argument.

To prevail on a claim of prosecutorial misconduct, a defendant must establish that

the prosecutor's conduct was both improper and resulted in prejudice in light of

the context of the entire record and the circumstances at trial. State v. Thorgerson,

172 Wash. 2d 438, 442, 258 P.3d 43 (2011). Prejudice exists only where there is a

substantial likelihood the misconduct affected the jury's verdict. Id. at 442-443.

When a defendant fails to object to an improper remark, he or she waives a claim

of error unless the remark is '" so flagrant and ill intentioned that it causes an

enduring and resulting prejudice that could not have been neutralized by an

admonition to the jury.'" Id. at 443 (quoting State v. Russell, 125 Wn.2d 24,86,

882 P.2d 747 (1994)). This court reviews alleged improper comments in the

context of the total argument, the issues in the case, the evidence addressed in the

argument, and the instructions given to the jury. State v. Brown, 132 Wash. 2d 529,

561,940 P.2d 546 (1997).




                                               9

No. 32254-8-III
State v. Austin


       A prosecutor has wide latitude to argue reasonable inferences from the

evidence. Thorgerson, 172 Wash. 2d at 448. However, the prosecutor commits

reversible misconduct when he urges the jury to consider evidence outside the

record and appeals to passion and prejudice are typically based on matters outside

the record. State v. Pierce, 169 Wn. App. 533,553,280 P.3d 1158 (2012).

Furthermore, a prosecutor is not allowed to assert in argument his personal belief

in the accused's guilt. State v. Reed, 102 Wn.2d 140,145,684 P.2d 699 (1984).

       Finally, it is improper for the prosecutor to shift the burden of proof to the

defendant or argue that the defendant failed to present evidence. E.g., Thorgerson,
172 Wash. 2d at 453. Indeed, the State bears the whole burden of proving each

element of the case beyond a reasonable doubt. State v. Cleveland, 58 Wn. App.

634,647, 794 P.2d 546 (1990).

       The last-noted issue is the first presented by Mr. Austin. He contends that

the first two comments of the prosecutor detailed earlier expressly stated that the

defense had a burden of proof. To the extent there was any error, it was corrected.

      The prosecutor, talking about Mr. Austin's ability to understand the

interrogation, stated that the defendant was an articulate man of average

intelligence and he had "presented no evidence, whatsoever, that he, in particular"

when a defense objection was presented. The prosecutor apologized and withdrew

the incomplete statement, which the court also struck from the record. This

                                             10 

No. 32254-8-III
State v. Austin


statement was not so prejudicial that it was beyond all cure. Defense counsel

timely objected, the prosecutor apologized, and the court struck the statement. We

can think of little else that could be done to correct the error.

       In rebuttal, the prosecutor made a similar error when talking about the

defendant's statement to law enforcement, stating that Mr. Austin need "to prove

two separate things." Before the defense could even object, the prosecutor struck

his own statement and twice told the jury that Mr. Austin did not have to prove

anything, but the State had to "prove everything." Once again, this passing error

was promptly addressed by the offending party. 2

       Mr. Austin also contends that the prosecutor improperly appealed to jury

passion by commenting on Dr. Connolly and asking "are we supposed to let nine­

year-old girls be raped?" The later rhetorical statement was clearly improper,

immediately objected to by defense counsel, and the judge instructed the jury to

disregard the remark. In these circumstances, the error in that statement was cured

by the trial court. Thorgerson, 172 Wash. 2d at 452.

       There was no challenge to the comments concerning Dr. Connolly at trial,

which means that Mr. Austin has to show that they were so egregious that they


        2 We suggest that the prosecutor use a more neutral, evidence focused statement
when discussing whether the evidence supports a defense theory. It is simpler and far
less risky to state that "the evidence does not establish" a particular proposition than it is
to say that the defense has not done so.

                                              11 

No. 32254-8-II1
State v. Austin


could not have been cured by a timely objection. ld. at 443. He cannot meet that

burden here. It is very doubtful that there was any error. The prosecutor called

the expert "a nice lady" and suggested that theoretical approaches to interrogation

do not translate well to the reality of actual practice. The statement did not

disparage the expert or her work, but merely questioned the practicality of treating

the issue as an academic exercise. The failure to object is strong evidence that

defense counsel did not see the argument as improper. State v. Swan, 114 Wn.2d

613,661,790 P.2d 610 (1990). We agree that is likely the case here.

Nonetheless, if there was an improper statement here, it clearly was not so

egregious that it was beyond cure from a timely objection. This claim fails.

       The trial court and the parties properly dealt with the prosecutor's few

erroneous statements. Mr. Austin has not met his burden of establishing

prejudicial misconduct.

       Mistrial

       Mr. Austin next argues that the court erred in denying his motion for a

mistrial. The "irregularity" in the transcripts was properly dealt with by the trial

court. Once again, there was no abuse of discretion in denying the motion.

       When inadmissible testimony is put before the jury, the trial court should

declare a mistrial if the irregularity, in light of all of the evidence in the trial, so
                                                                                           l
tainted the proceedings that the defendant was deprived of a fair trial. State v.          I
                                                                                           r,
                                                12
No. 32254-8-III
State v. Austin


Weber, 99 Wash. 2d 158, 164,659 P.2d 1102 (1983). A ruling on a motion for a

mistrial is reviewed for abuse of discretion. Id. at 166.

       Here, the prosecutor appeared to catch his error before any member of the

jury was likely to have seen that there were notes in the margin of upcoming pages

in the transcript. The trial court noted that it was unlikely that the jurors saw the

notes and that it also was unlikely any of the notes would have prejudiced the

defense in view of their innocuous nature and the large transcript. The court then

concluded under the totality of the circumstances that the mistake did not expose

the defendant to unfair prejudice and instructed the jury to disregard any markings

in the transcript.

       These were very tenable reasons for the trial judge to take the actions he

did. It was likely that no juror saw the notes and they were of no consequence to

the case. Under the circumstances, there was no reason to order a new trial. If

there was an error, it was corrected by the trial court. There was not such a

significant error that only a new trial could remedy the problem.

       The court did not err in denying the mistrial.

       Financial Obligations

       The trial court imposed a total of$3,9l0 in LFOs, with at least $2,860

(services fees of $2,410 and appointed attorney fees of $450) in the discretionary

fee category. Mr. Austin requests that we remand his case for another hearing into

                                              13
No. 32254-8-III
State v. Austin


his ability to pay these obligations. Because the trial court was familiar with his

work history, we decline the request.

       This court reviews the trial court's determination concerning a defendant's

resources and ability to pay under the clearly erroneous standard. State v.

Bertrand, 165 Wn. App. 393,404,267 P.3d 511 (2011). A decision on whether to

impose fees is reviewed for abuse of discretion. State v. Baldwin, 63 Wn. App.

303,312,818 P.2d 1116 (1991). RCW 10.01.160(3) provides that, "the court shall

take account of the financial resources of the defendant and the nature of the

burden that payment of costs will impose." This inquiry is only required for

discretionary LFOs. State v. Lundy, 176 Wash. App. 96, 102,308 P.3d 755 (2013)

(mandatory fees, which include victim restitution, victim assessments, DNA3 fees,

and criminal filing fees, operate according to the current sentencing scheme and

without the court's discretion by legislative design.), Trial courts are not required

to enter formal, specific findings. ld. at 105.

       As has been noted in many places, the question ofthe trial court's

compliance with its longstanding statutory obligation to inquire into an offender's

ability to pay for court costs before assessing them has been the subject of much

appellate litigation over the past several years. The statute is straightforward. The



       3 Deoxyribonucleic acid.

                                              14
No. 32254-8-III
State v. Austin


court shall not impose costs "unless the defendant is or will be able to pay them."

RCW 10.01.160(3). Nonetheless, the subject often is not raised at sentencing even

though the defendant is the best, and often only, source of the information the trial

court needs. It is this fact, in conjunction with the statutory basis of the trial

court's obligation, that has triggered the litigation explosion on this topic. If the

defendant does not address the LFO issue in the trial court, appellate courts are not

required to consider the claim on appeal because it arises from a statute rather than

the constitution. RAP 2.5(a); State v. Blazina, 182 Wash. 2d 827, 832-834,344 P.3d

680 (2015). Appellate courts do retain discretion to decide if they will hear an

LFO claim for the first time on appeal. Blazina, 182 Wash. 2d at 834-835.

       Mr. Austin argues this as a Blazina-type error preservation issue. However,

we see this case more as a Betrand-type evidentiary sufficiency claim rather than

as an error preservation problem. Mr. Austin testified at trial concerning his

education and work history. He generally had been employed at various forms of

labor since leaving high school. While his career does not suggest that he has

earned high wages, it does appear that he has been able to find steady work.

       There was no searching inquiry into the defendant's finances or bank

records. The trial court went through each of the LFOs it was assessing on the

record, but Mr. Austin made no objection to them and did not claim an inability to

payor otherwise raise any issue concerning his finances. Under these

                                               15
No. 32254-8-II1
State v. Austin


circumstances, while Blazina contemplates a more thorough inquiry, we think the

defendant's work history provided the trial judge with a basis for concluding that

he had an ability to pay the assessed obligations. 4

       Although we expect that a more thorough inquiry will be made in post-

Blazina sentencings, the information presented at trial provided a tenable basis for

imposing the LFOs. There was no abuse of discretion.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                     /   Kor~
WE CONCUR: 





       Lawrence-Berrey, J.




       4 He retains the right to seek remission of his obligations at any time if he had
financial information he failed to present to the trial court. RCW 10.01.160(4).

                                              16